Citation Nr: 1746872	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-03 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for hepatitis C.

2.  Entitlement to a total disability rating for compensation purposes due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to May 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  These matters were previously before the Board in April 2015, when they were remanded for further development.  The matters now return to the Board for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, these matters must be remanded for further development by the RO before a decision may be made on the merits.

Subsequent to certification of the appeal to the Board and the issuance of the most recent supplemental statement of the case in May 2016, additional evidence pertinent to the Veteran's appeal was associated with the record.  This evidence includes 2017 VA treatment records relevant to the severity of the Veteran's hepatitis C, as well as a September 2017 VA hepatitis examination.  As the RO has not adjudicated the issues on appeal with consideration of this additional evidence, the Board finds that the claims must be remanded.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board further finds that the issue of entitlement to an increased initial rating for hepatitis C is inextricably intertwined with the issue of entitlement to TDIU, as the Veteran's disability rating has a direct impact on his eligibility.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless all issues have been considered).  Thus, the issue of entitlement to a TDIU is also remanded.

Accordingly, the case is REMANDED for the following action:

The RO must consider all additional evidence of record received since issuance of the supplemental statement of the case in May 2016, and readjudicate the issues on appeal.  If either benefit sought remains denied, the RO should issue the Veteran and his representative a supplemental statement of the case and afford the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




